COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00403-CV


In re E.M.                               §   Original Proceeding

                                         §   From the 231st District Court

                                         §   of Tarrant County (231-445474-08)

                                         §   January 9, 2015

                                         §   Opinion by Justice Walker


                                 JUDGMENT

      This court has considered the petition for writ of mandamus filed by relator

E.M. We conditionally grant relator’s petition. Writ will issue only if Respondent

fails to stay her December 15 temporary order.

      It is ordered that real party in interest C.G. shall pay all costs of this

proceeding, for which let execution issue.


                                    SECOND DISTRICT COURT OF APPEALS


                                    By _/s/ Sue Walker___________________
                                       Justice Sue Walker